Citation Nr: 1002033	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  05-14 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for kidney stones.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for low back strain.

6.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
type 2.

7.  Entitlement to service connection for epididymitis, 
claimed as testicular pain.

8.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

9.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus, type 2.
10.  Entitlement to an initial compensable rating prior to 
November 28, 2005 and in excess of 10 percent on and after 
that date for peripheral neuropathy of the left lower 
extremity.

11.  Entitlement to an initial compensable rating prior to 
November 28, 2005 and in excess of 10 percent on and after 
that date for peripheral neuropathy of the right lower 
extremity.

12.  Entitlement to an initial compensable rating for 
peripheral neuropathy of the left upper extremity.

13.  Entitlement to an initial compensable rating for 
peripheral neuropathy of the right upper extremity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1969 to 
September 1970 and from July 1976 to September 1977.  He had 
additional service in the Texas Army National Guard, 
enlisting in July 1978 and separating in August 1982 and from 
January 1983 to May 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
RO in Waco, Texas, which, in relevant part, denied service 
connection for bilateral hearing loss, tinnitus, a left 
shoulder disability, low back strain, kidney stones, 
hypertension, and epididymitis.  The issue of service 
connection for PTSD arises from a July 2006 rating decision.  
The increased ratings claims arise from a January 2007 rating 
decision, which continued the 20 percent rating for diabetes 
mellitus, type 2, and granted service connection for 
peripheral neuropathy for all extremities, assigning initial 
noncompensable ratings from the date of claim, and 10 percent 
ratings for the lower extremities, effective November 28, 
2005.

The appellant testified before the undersigned at a June 2009 
hearing at the RO.  A transcript has been associated with the 
file.

Evidence has been received at the hearing before the 
undersigned and subsequent to the final consideration of the 
claim by the RO.  The appellant, through his representative, 
has waived RO consideration of that evidence.  The Board may 
consider the appeal.  38 C.F.R. § 20.1304.

The issues of service connection for hearing loss, tinnitus, 
hypertension, a low back disability, epididymitis, PTSD and 
an increased rating for diabetes mellitus and initial ratings 
for peripheral neuropathy of the upper and lower extremities 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  The kidney stone disability is the result of a disease 
process which was not incurred in, first manifest or worsened 
by ACDUTRA or INACDUTRA, and first manifested many years 
after the appellant's active duty service.

2.  The appellant does not have a current disability of the 
left shoulder. 

CONCLUSIONS OF LAW

1.  The appellant's kidney stone disability was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2009).

2.  A left shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims for service 
connection for kidney stones and a left shoulder disability.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  

Prior to initial adjudication of the appellant's claims for 
bilateral hearing loss, tinnitus, the left shoulder, low 
back, kidney stones, and hypertension, a letter dated in 
April 2004 fully satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  Prior to initial adjudication of the appellant's claim 
for service connection for PTSD, letter dated in January and 
April 2006 fully satisfied the duty to notify provisions.  
Id.  

In light of the foregoing, the Board finds that the 
requirements of Quartuccio are met as to all claims 
adjudicated in this decision and that the VA has discharged 
its duty to notify.  See Quartuccio, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Current service treatment 
records from after his final separation from the Texas Army 
National Guard were associated with the file in 2006.  The 
appellant has at no time referenced outstanding records that 
he wanted VA to obtain or that he felt were relevant to the 
claims.  The Board remands, in part, for an audit of the 
appellant's ACDUTRA and INACDUTRA.  The Board concludes that 
this audit is not pertinent to the appellant's left shoulder 
and kidney stone claims because he has no diagnosable left 
shoulder disability and the kidney stone disorder has not 
been alleged to have manifested during a period of ACDUTRA or 
INACDUTRA.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA 
provides a claimant with an examination in a service 
connection claim, the examination must be adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value 
of a medical opinion is derived from a factually accurate, 
fully articulated, and soundly reasoned opinion.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded 2004 and 2005 medical examinations 
to obtain an opinion as to whether the left shoulder and 
kidney stones were the result of service or a service 
connected disability.  The opinions were rendered by a 
medical professional following a thorough examinations and 
interviews of the appellant and review of the claims file.  
The examiners obtained an accurate history and listened to 
the appellant's assertions.  The examiners laid a factual 
foundation for the conclusions that were reached.  Therefore, 
the Board finds that the examinations are adequate.  See 
Nieves-Rodriguez, supra.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II. Service Connection

The appellant complains of a left shoulder condition and 
kidney stones.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

a. Kidney Stones

The Board notes that a September 2000 periodic examination 
for the National Guard indicates a history of kidney stones 
(renal lithiasis) times five.  

The appellant testified at his 2009 Board hearing that he 
developed kidney stones in 2006; however, he reported that 
his kidney stones were initially manifested within a month or 
two of his separation from active duty.  However, a 
conflicting history is recorded in an August 2004 
genitourinary VA examination that notes that he first had 
renal colic in 1993, with ureterostomy and collection of 
stones in 1998 with stent placement at Temple VA Medical 
Center.  The appellant continues to pass stones occasionally.

"Active service," a prerequisite to service connection, has 
been defined to mean "active military, naval, or air 
service."  38 U.S.C.A. § 101(2), (24) (West 2002); 38 C.F.R. 
§ 3.6(a) (2009).  The term "active military, naval, or air 
service" includes: (1) active duty; (2) any period of active 
duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty; and (3) any 
period of inactive duty for training (INACDUTRA) during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  Id.

Under these provisions, the appellant's National Guard 
service was not active duty in the regular armed forces.  See 
38 C.F.R. § 3.6(a).  At most, active or inactive duty for 
training periods may be considered "active service," if 
"veteran" status is first established.  Id.

In order for the appellant to achieve "veteran" status and 
be eligible for service connection for disabilities claimed 
during his Army National Guard service, the record must 
establish that he was disabled during active duty for 
training due to a disease or injury incurred or aggravated in 
the line of duty or he was disabled from an injury incurred 
or aggravated during inactive duty training.  See Mercado- 
Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 
Vet. App. 474, 478 (1991).  Additionally, because the 
appellant must establish "veteran" status based on 
disability incurred or aggravated in ACDUTRA or INACDUTRA for 
the 1978 to 2005 National Guard service, the presumption of 
service connection for certain diseases is not available 
until such a disability is found to be incurred or 
aggravated.  See Biggins.

The appellant has not asserted that his kidney stone resulted 
from an injury during service and there is nothing in the 
claims folder to suggest such injury.  As a result, the 
appellant cannot be service connected for the disorder on the 
basis of INACDUTRA service.  See Mercado-Martinez, supra.  

As a finder of fact, the Board, when considering whether lay 
evidence is satisfactory, the Board may also properly 
consider internal inconsistency of the statements, facial 
plausibility, consistency with other evidence submitted on 
behalf of the appellant, and the appellant's demeanor when 
testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 38 (2007).  His reports of kidneys stones within one 
year following his service separation are not supported by 
contemporaneous service treatment records which are negative 
for treatment for the disorder while on National Guard duty, 
regardless of ACDUTRA or INACDUTRA.  

Furthermore, the Appellant has given conflicting accounts as 
to when his kidney stones were initially manifested.  At the 
time of his August 2004 VA examination, he reported that he 
first had kidney stones in 1993, well after his separation 
from service.  However, at his 2009 hearing, he reported 
kidney stones within one year after his service separation.   
In light of these conflicting reports of date of onset and 
the lack of clinical findings pertaining to kidney stone 
until the 1990s, the Board finds the appellants assertions 
that his kidney stones were initially manifested within one 
year of his separation from active duty lack credibility.  
Furthermore, there is no evidence of any worsening of the 
disability during any period of ACDUTRA.  As noted 
previously, service treatment records are negative for 
treatment of this condition during active duty or ACDUTRA.  
Without some evidence that the disability was incurred in, 
first manifested or worsened during a period of active duty 
or ACDUTRA, service connection is not warranted.  

Furthermore, as the appellant's statements regarding onset of 
the disability within one year following his separation from 
active duty lack credibility and the medical evidence does 
not show kidney stone within one year following his service 
separation, service connection on a presumptive basis is not 
warranted.  On the contrary, the probative evidence of 
records shows that kidney stones were initially manifested 
many years after his final separation from active duty in 
1977.  The appellant cannot benefit from the presumptive 
provisions.  See id; see also Biggins, supra.  

According to the appellant's statements at his August 2004 
hearing loss VA examination, the appellant was participating 
in National Guard training on a one weekend a month, two 
weeks a year basis from the 1980's through the end of his 
service.  As discussed above, where a veteran served 
continuously for 90 days or more during a period of war, or 
during peacetime service after December 31, 1946, and calculi 
of the kidneys become manifest to a degree of 10 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Based on the appellant's 
description of his own service, he could not have met the 90 
days for any period of ACDUTRA or INACDUTRA.  Thus, the 
appellant, assuming that he could establish "veteran" 
status based on some other disability incurred in or 
aggravated ADCUTRA or INACDUTRA, is not eligible for the 
presumption for any period of National Guard service.  
 
The Board finds that the kidney stone disability is the 
result of a disease process which was not incurred in, first 
manifest in or worsened by active service, within one year of 
active service or during a period of ACDUTRA or INACDUTRA.  
Service connection must be denied.  See 38 C.F.R. § 3.303.  

In reaching this conclusion, the Board notes that the 
appellant has presented no clinical evidence or medical 
opinion that would establish a link between his kidney stones 
and active military service.  Furthermore, his reports of 
kidney problems shortly after discharge lack credibility.  In 
the absence of evidence indicating that the appellant has the 
medical knowledge or training requisite for the rendering of 
clinical opinions, the Board must find that his contentions 
with regard to the etiology of any current kidney stone 
disability to be of no probative value.  See Moray v. Brown, 
5 Vet. App. 211 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

With regard to the provisions of 38 C.F.R. § 3.303(b) which 
provide that service connection may be granted for a current 
disability based on a continuity of symptomatology since 
service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see 
also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999) (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).  As his service 
treatment records are negative for this disability, and the 
Appellant lacks the expertise necessary to render 
etiologically opinions, the Board concludes that the evidence 
does not show that kidney stones was "noted" during 
service.  Furthermore, as noted above, the Board finds the 
appellant's statements regarding the onset of his kidney 
stones to lack credibility.  Accordingly, service connection 
based on a continuity of symptomatology is not warranted.  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim for service 
connection for kidney stones must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


b. Left Shoulder

The appellant was treated for a left shoulder contusion 
during service in January 1970.  According to his service 
treatment records, the appellant fell down a hole and hurt 
his left shoulder.  X-rays were negative.  He was diagnosed 
with a contusion.  There was no further treatment during 
service.  The appellant's September 1970 separation from 
service physical examination report indicates normal upper 
extremities.  The appellant also testified that he hurt his 
left shoulder in 1985 during National Guard service while 
loading ammunition. 

The appellant's many physical examinations for the National 
Guard, dated in 1978, 1983, 1988, 1991, 1994, and 2000, 
failed to reveal the presence of a left shoulder disability.  
On each occasion, the appellant denied a painful or "trick" 
shoulder in his report of medical history.

The appellant was sent for an August 2004 VA examination for 
the left shoulder.  Following an interview and physical 
examination, the examiner concluded that the appellant had no 
disability of the left shoulder.  The examiner indicated that 
the appellant denied current problems with the shoulder and 
found that the inservice injury had been acute and transitory 
given the lack of current complaints and normal exam.  

Regardless of the type of the appellant's service, active, 
ACDUTRA or INACDUTRA, the existence of a current disability 
is the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131; see also Degmetich v. Brown, 104 
F.3d 1328, 1332 (1997).  Evidence must show that the 
appellant currently has the disability for which benefits are 
being claimed; however, no competent evidence shows such a 
disability.  The Board concludes that service connection for 
a left shoulder disability is not warranted.

In reaching this conclusion, the Board recognizes the 
Appellant's sincere belief that he has a left shoulder 
condition related to his in-service shoulder contusion.  To 
the extent that the appellant is competent to report symptoms 
such as pain and perceived weakness in his left shoulder, 
symptoms alone, without a finding of an underlying disorder, 
cannot be service-connected.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The appellant is 
not shown to have the medical training and knowledge 
necessary to provide medical opinions such as the diagnosis 
of any current shoulder problem or the relationship between a 
current shoulder condition and service.  See Espiritu.  
Accordingly, the Board has placed greater probative weight on 
the opinion proffered by the VA examiner who opined that the 
Appellant does not have a current left shoulder disability.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim for a left shoulder 
disability.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for kidney stones is 
denied.

Entitlement to service connection for a left shoulder is 
denied.


REMAND

The Board must remand several claims.

Service Connection Claims

Unfortunately, the claims file does not contain a summary of 
the appellant's dates of ACDUTRA and INACDUTRA.  As such, the 
Board cannot determine whether the appellant's hypertension, 
hearing loss, or tinnitus first manifested during an eligible 
period of service, thus establishing "veteran" status for 
that period and enabling service connection.  See Biggins, 
supra.  Given the legal provisions and medical evidence cited 
above, effective appellate review requires information as to 
which periods of the appellant's service in the National 
Guard represented INACDUTRA and which periods represented 
ACDUTRA.  There is no evidence which indicates which periods 
of the appellant's service represented INACDUTRA or ACDUTRA 
from 1978 through 2005.  When obtaining records in Federal 
custody, VA must make as many requests as are necessary to 
obtain relevant records, until VA concludes that further 
efforts to obtain these records are futile.  38 C.F.R. § 
3.159(c)(2).  Given the importance of the information to the 
appellant's claims, the Board concludes that RO must conduct 
further efforts to verify the appellant's periods of ACDUTRA 
or INACDUTRA.  If such further efforts to obtain these 
records prove to be futile, this fact should be documented by 
the RO.

Hearing Loss and Tinnitus

The appellant was sent for a VA examination in October 2005 
to determine whether his hearing loss and tinnitus were the 
result of service.  The exam report demonstrates current 
disabilities of hearing loss and tinnitus for VA purposes.  
See 38 C.F.R. § 3.385 (2009).

The examiner indicated that the appellant had no audiometric 
testing performed at separation from his period of active 
service in September 1970.  The examination report indicates 
that the appellant's August 1978 audiometric examination 
showed hearing scores in the normal range.  The appellant's 
audiometry scores at his August 1978 National Guard 
enlistment examination show puretone threshold scores in the 
normal range.  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
15
15

Speech recognition ability was not tested.

The report then goes on to state that the appellant had 
developed hearing loss as of March 1988.  A March 1988 
periodic examination found some hearing loss in the upper 
ranges:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
40
55
70
LEFT
10
10
40
55
70

Speech recognition ability was not tested.  On physical 
examination, the appellant was found to have otitis externa 
in the right ear, due to a fungal infection.  

The Board notes that the examiner overlooked three relevant 
audiometric examinations.  

First, the appellant had a full examination at entry to 
service in February 1969.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
10
N/A
30
LEFT
25
10
10
N/A
15

Second, the appellant had a reserve enlistment examination in 
July 1976.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
N/A
35
LEFT
15
15
30
N/A
45

Finally, the appellant had a reenlistment examination in 
January 1983, where significant hearing changes were found, 
compared to the 1978 examination report:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
20
30
LEFT
5
5
30
35
70

Speech recognition ability was not tested.  On physical 
examination, the appellant was found to have a ruptured right 
ear drum, which was draining.  On his report of medical 
history, the appellant denied hearing loss or ear trouble.  

The appellant's February 1969 audiometric results indicate 
some abnormal hearing in both ears as of entrance.  The 1976 
and 1983 hearing scores suggest hearing loss earlier than 
estimated by the October 2005 examiner.  The Board is also 
uncertain as to whether or not the 1978 scores are an 
aberration as the only examination that did not show abnormal 
hearing prior to 1990.  Additional examinations were also of 
record.

In a July 1991 periodic examination, significant improvement 
in puretone thresholds was found:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
60
LEFT
10
15
0
0
0

Speech recognition ability was not tested.  On physical 
examination, the appellant was not found to have disorders of 
the ear.

The appellant began reporting hearing loss in his June 1994 
report of medical history.  On examination, the appellant 
again had significant puretone threshold changes in several 
dB ranges.  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
EF
EF
LEFT
10
10
55
85
70

Speech recognition ability was not tested.  

On the authorized audiological evaluation in September 2000, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
45
60
LEFT
5
10
55
85
90

Speech recognition ability was not tested.  

At his October 2005 VA examination, the appellant had 
puretone thresholds well beyond the minimum necessary to 
establish the presence of a disability:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
50
65
LEFT
35
30
65
90
100

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 84 percent in the left ear.  
The appellant reported tinnitus at that time.

It appears that the factual background on which the October 
2005 opinion relies is inaccurate as to the date of onset of 
abnormal hearing.  Further, the possibility of aggravation by 
service is raised by the February 1969 entrance examination 
scores.  The Board must remand for clarification as to 
whether the appellant has hearing loss or tinnitus as a 
result of service.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Hypertension

The appellant testified that he developed hypertension in 
1999.  At August 2004 heart and hypertension VA examinations, 
both examiners indicated that he developed the disorder in 
2000.  

The appellant claims that his hypertension is due to his 
service connected diabetes mellitus, type 2.  Both August 
2004 examiners concluded that the appellant's hypertension 
was essential in nature and had its onset one year prior to 
the diabetes, first discovered in 2001.  On this basis, both 
conclude that the hypertension is not the result of the 
diabetes.

The Board notes two errors in the development of this claim.  
First, the appellant was still a member of the Texas Army 
National Guard, and it is not clear from the record if the 
appellant's hypertension was discovered during a period of 
ACDUTRA or INACDUTRA.  The appellant may be eligible for 
service connection for hypertension if the disorder was first 
found during ACDUTRA.  Second, the examiners and the RO 
failed to evaluate whether the hypertension has been 
aggravated by the service connected diabetes mellitus.  See 
38 C.F.R. § 3.310 (2009).  There is no medical opinion on 
this point.  As above, the Board remands for an audit of the 
appellant's National Guard service for periods of ACDUTRA and 
INACDUTRA.  This claim must also be remanded for an 
examination and opinion as to whether or not the appellant's 
service connected diabetes mellitus has aggravated the 
appellant's hypertension.

Epididymitis

The appellant complained of left testicle pain during his 
testimony before the undersigned, which he indicated had 
begun in service.  The appellant was treated in service for 
gonorrhea in 1970.  The symptoms included left testicular 
pain.  The condition resolved prior to separation.  His 
separation from service physical examination report indicates 
that the genital examination was normal.  The appellant's 
National Guard records do not reveal any further complaints 
or treatment for gonorrhea.  

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
The appellant was seen for a genitourinary VA examination in 
August 2004.  The examiner noted a smaller and softer left 
testicle compared to the right.  The examiner concluded that 
there was no disability present.

The appellant's VA treatment records contain an active 
problem list.  The appellant's problem list includes atrophy 
of the testis and retractile testis.  The problem list was of 
record at the time of the August 2004 VA examination.  

Due to the conflicting evidence, the Board is not certain 
whether the appellant does or does not have a testicular 
disability, and if so, if that disability is related to his 
inservice bout of gonorrhea.  The Board must remand for a new 
exam to clarify the record.  

PTSD

The appellant testified that he had stressors related to 
service in Vietnam and another due to a tank collision at 
Fort Hood.  The appellant indicated that he came under 
harassment fire and mortar fire with his unit in Vietnam.  He 
stated that a nearby town, Quang Tri city came under attack 
and that his unit went on alert.  He testified that he 
thought that his unit came under harassment fire in July or 
August of either 1969 or 1970 and came under mortar fire in 
September 1969.  The Board remands for the RO to make 
appropriate efforts to attempt to verify these stressors.

During the appellant's hearing before the undersigned, he 
indicated that his PTSD may be due to a tank accident that 
occurred during a training exercise in the 1990's.  The 
appellant's service personnel and treatment records contain 
the investigation and physical examination reports from this 
incident.  The appellant's VA treatment records show a 
current diagnosis of PTSD.  The appellant was not provided a 
VA examination pursuant to his claim.  The Board concludes 
that an examination is warranted pursuant to VA's duty to 
assist.  See McLendon, supra.

Low Back Disability

The appellant contends that he has a low back disability as a 
result of inservice injuries in 1969 and 1994.  

The appellant was seen for an August 2004 VA examination.  
Following a review of the claims file and interview with the 
appellant, the examiner conducted a complete physical 
examination.  The appellant reported pain across the lower 
back which would last a few hours.  The intensity was 
described as varying between 4 and 8 out of 10.  The 
appellant reported taking ibuprofen as needed.  The flare ups 
in pain would occur three to four times a month, with no lost 
time from usual activities or work.  The appellant had full 
range of thoracolumbar motion in forward flexion, extension, 
bilateral rotation and lateral flexion.  The appellant's 
gait, station and posture were normal, excepting a right knee 
antalgia.  There were no abnormal spinal curves, no guarding, 
no neurological impairment, no functional impairments, no 
additional loss of motion on repeated testing, and no non-
organic physical signs.  The appellant did have slight 
tenderness across the right paravertebral muscle.  The 
examiner concluded that the appellant had an episodic 
lumbosacral strain by history, with none found on 
examination. 

The appellant's service treatment and personnel records show 
that he reported for treatment of the low back in 1969, 1994 
and 1998.  The examiner apparently missed the treatment in 
1998.  In light of the positive findings on physical 
examination with recurrence by history, the Board requires 
additional evidence regarding whether the appellant's 
inservice back complaints and treatment are the cause or 
contributing factor in his current complaints of back pain 
and recurrent back strain.  See McLendon, supra.  


Increased Ratings Claims

The appellant indicated in his testimony before the 
undersigned that his service connected "disability" had 
worsened.  The appellant's testimony was vague, indicating 
that his "disability" had worsened, not specifying whether 
just the diabetes and/or the peripheral neuropathy had also 
worsened.  The appellant is entitled to a new VA examination 
where there is evidence that the condition has worsened since 
the last examination.  Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).  As his statements suggest an increase in 
symptomatology , the Board finds that an additional 
evaluation would be helpful in resolving the issues raised by 
the instant appeal.  

The Board observes that the appellant has been receiving 
treatment from VA on an ongoing basis.  The records on file 
reflect treatment only through May 2008.  To correctly assess 
the appellant's current diabetes mellitus and peripheral 
neuropathy, all records of treatment from May 2008 to the 
present must be considered.  Therefore, those records must be 
obtained for the file.

Accordingly, the case is REMANDED for the following action:

1.  Conduct any additional efforts, to 
include contacting the appellant and any 
appropriate agency or National Guard unit, 
to verify all periods of ACDUTRA and 
INACDUTRA.  Reports of retirement points 
do not contain the necessary information 
in this regard.  If it is not possible for 
this information to be obtained, this fact 
should be specially documented in the 
claims folder.  

2.  The RO should prepare a letter asking 
the United States Joint Services Records 
Research Center (JSRRC) (previously the 
U.S. Armed Services Center for Research of 
Unit Records (CRUR)) or any other 
appropriate agency to provide any 
available information which might 
corroborate the appellant's alleged 
stressors from his service in Vietnam.  
Specifically, a request should be made to 
search for unit records for 848th QM Co. 
regarding the harassment fire in July or 
August of either 1969 or 1970 and mortar 
fire in September 1969.

3.  After obtaining the above evidence, to 
the extent available, schedule the 
appellant for appropriate VA examinations 
to determine: 

(a) the diagnosis of any psychiatric 
disorders which may be present, and 
(b) whether any such psychiatric 
disorder is as likely as not 
etiologically related to the inservice 
tank accident or, if verified, the 
Vietnam experiences of coming under 
fire, 
(c) whether the appellant's hearing 
loss and tinnitus are the result of his 
complained of inservice noise exposure,
(d) whether the appellant's 
hypertension has been aggravated by the 
appellant's diabetes mellitus, 
(e) whether the appellant has a left 
testicular disability which is the 
result of service, to include as a 
result of gonorrhea,
(f) whether the appellant's recurrent 
low back strain is at least as likely 
as not etiologically related to his 
inservice back injuries, noted in 1969, 
1994 and 1998.

The entire claims folder and a copy of 
this REMAND must be made available to the 
examiners.  All indicated studies should 
be conducted, and the results reviewed 
before the final opinion.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

4.  Obtain the appellant's VA medical 
records from the Central Texas VA Health 
Care System for treatment concerning the 
appellant's diabetes mellitus and 
peripheral neuropathy from May 2008 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

5.  Schedule the appellant for a VA 
examination to determine the current 
nature and severity of his diabetes 
mellitus and peripheral neuropathy 
disabilities.  Sufficient evaluations 
should be scheduled to evaluate the 
appellant's symptomatology.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.

6.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


